§
l
1
§

 

 

 

Case 2:18-Cv-02552-DDC-KGG Document 13 Filed 10/26/18 Page 1 of 1

RETURN OF SERV|CE

UN|TED STATES DISTR|CT COURT
District of Kansas

Case Number: 2:18~CV-02552
Plaintiff/Petitioner:

NYLA FOSTER, et al.

vs.

Defendant/Respondent:

JEFF ANDERSEN, et a|.

Received by HPS Process Service & |nvestigations to be served on Jeff Andersen, 1000 Southwest Jackson,
Topeka, KS 66612.

!, AR|EL WlLSON, do hereby affirm that on the 18th day of October, 2018 at 3:29 pm, |:

Served the Within named With a true copy of the Summons in a Civi| Action; Complaint for Dec|aratory and
injunctive Re|ief; P|aintiff's Disclosure of Corporate |nterests; P|aintiff C.K.'s Memorandum of Law in Support
of Motion to Proceed Pseudonymous|y; and P|aintiff C.K.'s Motion to Proceed Pseudonymous|y by leaving
with Caro|e Creason, Secretary at 1000 Southwest Jackson, Topeka, KS 66612.

l am over the age of eighteen, and have no interest in the above action.

HPS Process Service & Investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

AR|EL WlLSON
Process Server

Our Job Seria| Number: HAT-2018018395
Service Fee: $36.56

Copyright © 1992-2018 Database Services. inc. - Process Server's Too|box VB.Oh

